Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Inoue
et al. (US 2014/0308534 A1).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Comparative example 1 of the present specification would be evidence that amounts of components falling within the broad ranges of the present specification would not necessary yield the recited acid value of 2.0 to 6.5 mg·KOH/g.    
 and 0.25 part of a radical initiator yielding an acid value of 4.9 or 5.4 mg·KOH/g.
Such data would show that the lower amount of maleic anhydride had yielded a lower acid value than that of the Comparative example 1.  Also, it would be expected to yield a lower acid value when a lower amount of the radical initiator is utilized per the same amount of the maleic anhydride.
Applicant also asserts that the manufacturing conditions also affect the acid value.
Examples 1-5 of Inoue et al. teach Ecoflex C1200, maleic anhydride, radical initiator Perhexa 25B and Twin-Screw Extruder having dimension and processing temperature also used in the instant examples.
Thus, the assertion as to the manufacturing conditions would have no probative value and Inoue et al. teach the same components/reactants and processing thereof used in the instant examples.   
Example 5 of Inoue et al. of would be same as the Comparative example 1.
But, Inoue et al. further teach 0.5 part of maleic anhydride and 0.05 part of a radical initiator in example 2 and thus the 0.05 part of a radical initiator which is lower than the amount (0.25 part) used in the Comparative example 1 would be expected to yield the acid value lower than the 6.6 mg·KOH/g of the Comparative example 1.

Inoue et al. teach the same Twin-Screw Extruder having dimension and processing temperature as well the same components/reactants used in the instant examples except the amounts as discussed above.  
Further, Comparative example 2 of the instant Table 1 shows that the Ecoflex C1200 without an acid modification has an acid value of 1.4 mg·KOH/g and thus, a burden is on applicant to show that the examples 1 and 2 of Inoue et al. would not yield the recited acid value of 2.0 to 6.5 mg·KOH/g.  In other words, the examples 1 and 2 of Inoue et al. modified with the maleic anhydride and radical initiator would be expected to yield an acid value higher than 1.4 mg·KOH/g of the Ecoflex C1200.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the examples 1 and 2 of Inoue et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
	

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Tang et al. (Functionalization of
Polyesters with Maleic Anhydride by Reactive Extrusion, Journal of Polymer Science:
Part A: Polymer Chemistry, Vol. 57, 1693-1702 (1999), John Wiley & Sons, Inc.).
	Rejection is maintained for reasons of the record with the following responses.
Tang et al. teach a specific example, PLA (polylactic acid) grafted with 3% w/w of the maleic anhydride in presence of 0.1% of an initiator at bottom of right column at page 1698. Table III at page 1699 teaches various % graft contents.
Thus, a burden is on applicant to show that the example of Tang et al. would not have the recited acid value of 2.0 to 6.5 mg·KOH/g.  
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example of Tang et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.

				   EXAMINER’S COMMENT
	Office action by JPO submitted by applicant on November 18, 2021 states that JP S 63-223039 A would anticipated the invention since it teaches the instant acid value of a resin solution.  JP S 63-223039 A is equivalent to US 5,019,623 and US 5,047,467 as evidenced by PTO-1449 submitted on May 28, 2020.  Examples of US 5,019,623 .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 24, 2022                                                   /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762